         Case 1:18-cv-02545-RDM Document 14 Filed 12/14/18 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 ANGELICA CASTAÑON, et al.,

                Plaintiffs,

        v.                                           Civil Action No. 18-2545 (RDM)

 UNITED STATES OF AMERICA, et al.,

                Defendants.


             REQUEST FOR DESIGNATION OF A THREE-JUDGE COURT

       To the Honorable Merrick B. Garland, Chief Judge of the United States Court of

Appeals for the District of Columbia Circuit:

       Plaintiffs, residents of the District of Columbia challenging their lack of voting

representation in Congress, have filed an “Application for Three-Judge Court” pursuant to 28

U.S.C. § 2284 and Local Rule 9.1. Dkt. 10. They argue that this action challenges their total

“exclusion from apportionment,” Dkt. 9 at 4 (quoting Adams v. Clinton, 26 F. Supp. 2d 156, 161

(D.D.C. 1998), and it is, accordingly, subject to 28 U.S.C. § 2284. Under that provision, if (a) an

action challenges “the constitutionality of the apportionment of congressional districts” and (b) a

request is made for a three-judge court, this Court must “immediately notify the chief judge of

the circuit, who shall designate two other judges” to hear this case. 28 U.S.C. § 2284(b)(1).

       The Court concludes that it is appropriate to convene a three-judge court in this action.

Although a “district judge need not unthinkingly initiate the procedures to convene a three-judge

court without first examining the allegations in the complaint,” Shapiro v. McManus, 136 S. Ct.

450, 455 (2015), the convening of a three-judge court is “required” in a challenge to the

constitutionality of the apportionment of congressional districts, unless the claim is “wholly
          Case 1:18-cv-02545-RDM Document 14 Filed 12/14/18 Page 2 of 3



insubstantial and frivolous,” id. at 454–55. Constitutional challenges, moreover, “‘will not

lightly be found insubstantial for purposes of’ the three-judge-court statute.” Id. at 455 (quoting

Washington v. Confederated Tribes of Colville Reservation, 447 U.S. 134, 147–48 (1980)). A

claim is insubstantial only if it is “essentially fictitious,” “obviously frivolous,” or “obviously

without merit.” Goosby v. Osser, 409 U.S. 512, 518 (1973) (internal citations omitted). Where,

as here, the defendants contend that a prior decision is controlling, the Court should treat the new

challenge as “insubstantial only if the prior decisions inescapably render the claims frivolous”—

that is, their “‘unsoundness so clearly results from the previous decisions of this court as to

foreclose the subject and leave no room for the inference that the questions sought to be raised

can be the subject of controversy.’” Id. (quoting Ex parte Poresky, 290 U.S. 30, 32 (1933)).

        Here, Plaintiffs allege violations of their rights to equal protection, due process, and

freedom of association. See Dkt. 9 (Amended Compl. ¶¶ 135–142). Although a prior three-

judge court in this jurisdiction rejected equal protection and due process claims in a similar

challenge, see Adams v. Clinton, 90 F. Supp. 2d 35 (D.D.C. 2000), aff’d, 531 U.S. 941 (2000),

Plaintiffs argue that intervening changes in the law and differences in their arguments—

including their assertion of a freedom of association claim, which was neither raised nor decided

in Adams—mean that “the claims advanced here are [not] precluded by Adams.” Dkt. 9 at 45

(Amended Compl. ¶ 127). That may or may not be correct, but the claims that Plaintiffs assert

are not so “inescapably” resolved by Adams as to “leave no room for the inference that the

questions sought to be raised can be the subject of controversy.” Goosby, 409 U.S. at 518

(internal quotations omitted).

        The Court, accordingly, concludes that, even if Plaintiffs might “ultimately fail on the

merits of their suit[,] . . . § 2284 entitles them to make their case before a three-judge district



                                                   2
          Case 1:18-cv-02545-RDM Document 14 Filed 12/14/18 Page 3 of 3



court.” Shapiro, 136 S. Ct. at 456. As a result, the Court hereby respectfully requests that you

designate two judges in addition to myself to participate in hearing and determining the claims

raised in this action.


                                                            /s/ Randolph D. Moss
                                                            RANDOLPH D. MOSS
                                                            United States District Judge

Date: December 14, 2018




                                                3
